—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Superintendent of Eastern Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating State-wide inmate disciplinary rules prohibiting interference with employees and harassment of employees. Initially, we find that the misbehavior report complied with the regulatory requirement that it state the rules violated and a brief description of the incident. The report states that petitioner violated rule 107.10, prohibiting interference with employees, and rule 107.11, prohibiting harassment of employees, and that petitioner approached a correction officer and questioned the discipline of another inmate, using profanities and threatening to "write up” violations by correction officers. We also find that the report and the testimony of the correction officer who authored the report, as well as that of other correction officers corroborating the report, provide substantial evidence to support the finding of guilt.
• Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.